Citation Nr: 0610349	
Decision Date: 04/10/06    Archive Date: 04/26/06

DOCKET NO.  03-03 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Saadat




INTRODUCTION

The veteran had active military service from July 1969 to 
January 1972.  This case was most recently remanded by the 
Board of Veterans' Appeals (Board) in January 2004.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran's current hepatitis C is related to his period of 
active duty.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have not 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Claim for service connection

The veteran has alleged (for example in an October 2005 
written statement) that he received blood transfusions during 
in-service surgeries on his left ankle after sustaining 
injury in an automobile accident in April 1971, and that he 
currently has hepatitis C as a result.  He has repeatedly 
denied ever having been an intravenous drug user and asserts 
that the in-service blood transfusions were the only 
opportunity he had to be exposed to the hepatitis C virus.

VA compensation is paid for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303.  

The record confirms that the veteran was in an automobile 
accident in April 1971, while on active duty, and that he was 
treated in the emergency room of Archbold Memorial Hospital, 
in Thomasville, Georgia.  At the time, he was noted to be 
inebriated.  The lateral side of his right hand was 
lacerated, he had pain on pressure over the first metacarpal 
on the right side, and the area over his left ankle was 
painful and swollen.  Upon admission, a splint was placed on 
the left leg and the veteran sobered over the next 12 hours.  
His final diagnosis was closed fracture of the left talus, 
and he was transferred to the Army hospital at Fort Benning, 
Georgia.  

In a March 2004 statement, a VA Chief of Hepatology wrote 
that the veteran had been a patient at the hepatology clinic 
for four years and had been diagnosed as having chronic 
hepatitic C.  This VA physician asserted that the veteran had 
had a blood transfusion in 1971 at Martin Army Hospital at 
Fort Benning, Georgia and that "blood transfusion more 
likely than not led to his development of Hepatitis C, which 
was dormant for twenty nine years."  

Yet the record does not reflect that the veteran actually 
underwent such a blood transfusion.  Contemporaneous medical 
records from Martin Army Hospital confirm that he underwent 
an open reduction and internal fixation of his left talus in 
April 1971, and that "K" wires were removed from his left 
ankle during an operation in October 1971.  Anesthesia 
reports (as well as other documents related to both 
procedures) fail to indicate that the veteran sustained blood 
loss or received blood transfusions during either surgery. 

A VA physician examined the veteran in August 2005 and, after 
reviewing the claims folder, concluded that the in-service 
surgery records were negative for any evidence of blood loss 
or transfusions.  The physician further concluded that it was 
"not likely that [the veteran's] hepatitis C was contracted 
during service."  The Board finds this opinion more 
probative than that of the VA Chief in March 2004, because it 
is confirmed by the in-service surgical records.     

To the extent the veteran has suggested that his current 
hepatitis C was first manifested during active duty, as a 
layman, he has no competence to give a medical opinion on the 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Particularly in light of the service medical 
records and the August 2005 VA opinion, the weight of the 
credible evidence fails to demonstrate that the veteran's 
current hepatitis C is related to active duty.  As the 
preponderance of the evidence is against the claim for 
service connection, it must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  

In a February 2004 letter, VA clearly advised the veteran of 
the first, second, and third elements required by Pelegrini 
II.  He has never been explicitly asked to provide "any 
evidence in [his] possession that pertains" to his claim.  
However he has effectively been notified of the need to 
provide such evidence.  The February 2004 letter informed him 
that additional information or evidence was needed to support 
his claim and asked him to send the information or evidence 
to VA.  In addition, a December 2002 statement of the case 
contained the complete text of 38 C.F.R. § 3.159(b)(1), which 
includes the "any evidence in the claimant's possession" 
language.  Under these circumstances the veteran has been 
adequately informed of the need to submit relevant evidence 
in his possession. 

The five elements of a claim for service connection include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  See Dingess/Hartman v. 
Nicholson, Nos. 01-1917 & 02-1506 (U.S. Vet. App. March 3, 
2006).  
      
In this case VA provided the veteran with notice of what type 
of information and evidence was needed to substantiate his 
claim for service connection, but did not provide him with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  Despite the inadequate notice provided to the 
veteran on these latter two elements, there is no prejudice 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  Since (as 
detailed above) the preponderance of the evidence is against 
the veteran's claim for service connection, any questions as 
to the appropriate disability rating or effective date to be 
assigned are moot.  

Although proper notice was provided after the initial 
adjudication of the veteran's claim, he was not prejudiced 
thereby because this was harmless error.  VA satisfied its 
notice requirements by February 2004 and readjudicated the 
claim in an August 2005 supplemental statement of the case.  

Service, VA, and private medical records are in the file.  
The veteran underwent a VA examination in August 2005 (and 
the report of this examination was obtained and reviewed, as 
was the opinion of a VA Chief of Hepatology dated in March 
2004).  The veteran has not indicated that there are any 
outstanding records pertaining to his claim.  

VA has satisfied its duties to notify and assist the veteran, 
and additional development efforts would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Therefore, the veteran will not be prejudiced by the Board's 
adjudication of his claim.  
 
ORDER

Service connection for hepatitis C is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


